COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-084-CV
 
  
IN 
RE CHIEF HOLDINGS, LLC,                                                   RELATORS
CHIEF 
OIL & GAS, LLC, AND
TREVOR 
REES-JONES
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relators' petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relators' petition for 
writ of mandamus is denied.
        All 
stays imposed by this court are hereby lifted.  The trial court’s 
temporary restraining order dated March 2, 2004 shall expire on April 20, 2004.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
 
  
                                                                  PER 
CURIAM
 
 
PANEL 
A:   DAUPHINOT, LIVINGSTON, and MCCOY, JJ.
 
DELIVERED: 
April 13, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.